DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-3 and 6-10 are:
Regarding claims 1-3, 7, 9 and 10, the prior art does not teach or fairly suggest in combination with the other claimed limitations a power conversion device comprising: a fixing component to fix the wire inside the cover component the fixing component including a wall portion extending from a portion fixed inside the cover component toward interior of the casing through the opening, and a bent portion that is bent and extends from the wall portion, the bent portion facing an inner surface of the casing: and a rotation stopper provided at a position that the bent portion is reachable when the cover component is rotated about a position at which the wire is fix, wherein in a state where the cover component is detached from the casing, the cover component is rotated about a position at which the fixing component presses against the wire and then the cover component is fixed, so that the cover component is attachable such that an orientation of the wire led out of the opening is changed in two or more different orientations.
Regarding claim 8, the prior art does not teach or fairly suggest in combination with the other claimed limitations a power conversion device, comprising an elastic member 
These limitations are found in claims 1-3 and 6-10, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

January 22, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848